UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MELVIN JACKSON,                          
                  Plaintiff-Appellant,
                  v.
WAL-MART STORES, INCORPORATED,
             Defendant-Appellee,                  No. 01-1232
               and
MUTUAL OF OMAHA INSURANCE
COMPANY,
                      Defendant.
                                         
          Appeal from the United States District Court
        for the District of South Carolina, at Orangeburg.
            Cameron McGowan Currie, District Judge.
                           (CA-99-4069)

                   Submitted: September 13, 2001

                       Decided: December 4, 2001

 Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

William T. Toal, JOHNSON, TOAL & BATTISTE, P.A., Columbia,
South Carolina, for Appellant. Michael S. Cessna, WAL-MART IN-
HOUSE LITIGATION TEAM, Bentonville, Arkansas, for Appellee.
2                   JACKSON v. WAL-MART STORES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Melvin Jackson appeals the district court’s orders granting sum-
mary judgment in favor of Wal-Mart Stores, Inc., and denying his
motion to alter or amend judgment. Jackson sued Wal-Mart under the
South Carolina Payment of Wages Act, S.C. Code Ann. §§ 41-10-10
to 41-10-110 (Law. Co-Op. Supp. 2000), alleging that Wal-Mart
made excessive deductions from his wages for insurance premiums.*
Wal-Mart removed the action based on federal question jurisdiction
under the Employee Retirement Income Security Act of 1974
(ERISA), 29 U.S.C.A. §§ 1001-1461 (West 1999 & Supp. 2001). The
district court denied Jackson’s motion to remand, granted Wal-Mart’s
motion for summary judgment, and denied Jackson’s motion to alter
or amend the judgment. Jackson timely appealed. Finding no error,
we affirm.

   ERISA supersedes any and all state laws insofar as they relate to
any employee benefit plan covered by ERISA. 29 U.S.C.A. § 1144(a).
A state law relates to an ERISA plan "if it has a connection with or
reference to such a plan." See Griggs v. E.I. Dupont De Nemours &
Co., 237 F.3d 371, 377 (4th Cir. 2001) (finding a state law of general
application, with only an indirect effect on a pension plan, may relate
to that plan for preemption purposes). ERISA’s preemption provi-
sions are broadly construed. See FMC Corp. v. Holliday, 498 U.S. 52,
58 (1990).

   The district court observed that Jackson’s action was tantamount to
an action seeking return of contributions made under the terms of the
plan and for restitution of any overpayments under 29 U.S.C.A.
§ 1132(a)(3)(B). Because Jackson’s claim entails an inquiry into the

  *Jackson also sued Mutual of Omaha, which was subsequently dis-
missed via consent order.
                     JACKSON v. WAL-MART STORES                        3
terms and administration of the employee benefits plan to determine
whether Wal-Mart deducted unauthorized amounts from Jackson’s
wages, Jackson’s claim relates to the employee benefit plan. There-
fore, we find that the district court correctly found that ERISA pre-
empted the application of the South Carolina Payment of Wages Act.

   We review the district court’s award of summary judgment de
novo. Higgins v. E.I. Dupont de Nemours & Co., 863 F.2d 1162, 1167
(4th Cir. 1988). Summary judgment is appropriate when there is no
genuine issue of material fact, given the parties’ burdens of proof at
trial. Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 247-49 (1986). In determining whether the moving party has
shown that there is no genuine issue of material fact, a court must
assess the factual evidence and all inferences to be drawn therefrom
in the light most favorable to the non-moving party. Id. at 255; Smith
v. Virginia Commonwealth Univ., 84 F.3d 672, 675 (4th Cir. 1996).

   Jackson claims that the plan administrator directed excessive
deductions from his wages for insurance premiums. Wal-Mart sup-
ported its motion for summary judgment with documentation evidenc-
ing that an erroneous social security number provided by Jackson
when he transferred to a new store caused Wal-Mart to miscalculate
Jackson’s payroll deducted insurance premiums. After Jackson termi-
nated his coverage, the plan administrator conducted an audit that rec-
onciled the amount of premiums owed and appropriate deductions.
Jackson failed to produce countervailing evidence to support his con-
clusory assertions that the reconciliation was incorrect, thus failing to
stave off Wal-Mart’s properly supported motion for summary judg-
ment. Consequently, we find that the district court did not err in grant-
ing summary judgment in favor of Wal-mart and in denying Jackson’s
motion to alter or amend the judgment.

   We affirm the district court’s order granting Wal-Mart’s motion for
summary judgment. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED